 



Exhibit 10.2
MEMORANDUM OF UNDERSTANDING
Between
STILLWATER MINING COMPANY
NYE AND COLUMBUS FACILITIES
And
USW Local 11-0001
For the purpose of calculating the unused Sick and Personal day payout due in
September, 2007 to the eligible members of LU 11-0001, the following is agreed:

  •   Employees that had their basic work day changed from 12 to 10 hours per
day due to the schedule change implemented in March, 2007 will receive a
prorated payout for their unused Sick and Personal days, provided they had not
bid to a different classification as of the cut off date of July 10, 2007.     •
  The prorated amount for each employee specified above will be the
contractually stipulated payout based on their current 10 hour shift plus 75% of
the difference between their payout calculated at 10 hours per day and
calculated at 12 hours per day. Example: Employee A was a Mechanic on a 12 hour
shift prior to the schedule change in March. He was still a Mechanic as of
7/10/2007 and his regular shift had been changed to 10 hours per day. As of
7/10/2007, he had used a total of 2 of his 6 available Sick/Personal days. He
would receive pay out of 46 hours at time and one half. (4 days at 10hrs/day
plus 75% of the difference between 40 and 48 hours)

This Memorandum of Understanding is specific to the situation described above
and is made without establishing a practice or precedent in this or any other
matter.

             
Stillwater Mining Company
           
 
           
 
         
Company Official
  Date        
 
           
USW Local 11-0001
           
 
           
 
         
Union Official
  Date        

 